                  Case 1:15-cv-03381-RA-BCM Document 134 Filed 04/02/20 Page 1 of 2




JAMES E. JOHNSON                                THE CITY OF NEW YORK                                       JOHN L. GARCIA
Corporation Counsel                                                                             Assistant Corporation Counsel
                                               LAW DEPARTMENT                                           johgarci@law.nyc.gov
                                                                                                       Phone: (212) 356-5053
                                                  100 CHURCH STREET                                       Fax: (212) 356-1148
                                               NEW YORK , NEW YORK 10007


                                                                       April 2, 2020

          By ECF
          Honorable Ronnie Abrams
          United States District Court
          Southern District of New York
          Thurgood Marshall Courthouse
          40 Foley Square
          New York, New York 10007

                      Re:   Marc Ameruso v. City of New York, et al.
                            15 Civ. 3381 (RA)

          Your Honor:

                  I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
          Counsel of the City of New York, and the attorney assigned to represent Defendants City of New
          York, Police Officer Marvin Johnson, Police Officer John Shapiro, Police Officer Mildred
          Valdez, and Sergeant Jesse Pinto in the above-referenced matter. Pursuant to the Court’s March
          30, 2020 Order, Defendants write jointly with plaintiff’s counsel, Bryan J. Swerling, Esq., to
          respectfully propose new potential trial dates for this case. In addition, the parties jointly
          respectfully request that the Court: (1) extend the deadline to file all pre-trial submissions from
          April 16, 2020 to and including 18 days before the new trial date; and (2) adjourn the final pre-
          trial conference to a date that is closer to the new trial date.

                 By way of background, on January 8, 2020, the Court adjudicated the defendants’
          summary judgment motion. (ECF No. 125.) On January 24, 2020, the Court scheduled the trial
          in this matter to begin on May 4, 2020. In that Order, the Court also directed the parties to file
          their pre-trial submissions by April 16, 2020, respond to those submissions by April 23, 2020,
          and appear for a final pre-trial conference on May 1, 2020 at 4:00 p.m. (ECF No. 131.) On
          March 30, 2020, however, the Court adjourned the May 4, 2020 trial date and ordered the parties
          to propose alternative trial dates between June and September of this year.

                  In terms of alternative trial dates, the parties respectfully propose the following start
          dates: September 14, or 21, 2020. As noted in the parties’ January 24, 2020 letter to the Court,
          Plaintiff’s counsel and several parties are unable to appear for a trial during the months of June,
          July, and August. (Civil Docket Entry no. 130.) In addition, the undersigned is also scheduled
      Case 1:15-cv-03381-RA-BCM Document 134 Filed 04/02/20 Page 2 of 2



to begin a trial on July 13, 2020 in the matter of Shontay Loftin, et al., v. City of New York, et
al., 15CV5656 (MKB).

        Finally, the parties note that they are continuing to discuss settlement, but remain far
apart; however, the parties will continue settlement discussions in advance of trial.

        For the foregoing reasons, the parties jointly respectfully request that the Court:
(1) schedule the trial in this matter to begin on September 14, or 21, 2020, to the extent that is
convenient for the Court; (2) extend the deadline to file all pre-trial submissions from April 16,
2020 to and including 18 days before the new trial date and a corresponding extension for
responses to those submissions; and (3) adjourn the May 1 final pre-trial conference to a date that
is closer to the new trial date at a time that is convenient to the Court.

       Thank you for your consideration herein.

                                                              Respectfully submitted,




                                                              John L. Garcia
                                                              Assistant Corporation Counsel
                                                              Special Federal Litigation Division

cc:    Bryan J. Swerling, Esq.
       Attorney for Plaintiff




      Trial in this matter will begin on September 14, 2020. A final pre-trial
      conference will take place on September 11, 2020 at 3:00 p.m. The
      parties' pre-trial submissions, consistent with the Court's individual
      rules, shall be filed no later than August 28, 2020. Responses to the
      submissions are due no later than September 4, 2020.

      SO ORDERED.

                     _________________________________
                     Ronnie Abrams, U.S.D.J.
                     April 2, 2020




                                                         2
